DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/13/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (species 1), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022. Claims 1-6 and 8-10 are examined herein. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bypass flow pump (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to (b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note on Intended Use or Desired Result-type Language

The claims are replete with statements that are either essentially method limitations or statements of intended or desired use. These include:
 	 “the fluidic diode provides a flow resistance against the pump circulating the intermediate coolant across the bypass flowpath,” Claim 3
 	“the fluidic diode allows relatively unrestricted fluid flow across the bypass flowpath when the pump is not operating,” Claim 4
 	“the air heat exchanger dumps reactor output heat during a low-power startup operating condition,” Claim 5 
	“the air heat exchanger dumps reactor output heat during a low-power shutdown operating condition,” Claim 6

	“the fluidic diode provides greater than five times more flow restriction to fluid flowing in a first direction as compared with fluid flowing in a second direction,” Claim 10

These clauses do not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 


Any one of the systems in the cited references is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case here.


Note on Claimed Term Interpretation

The term “fluidic diode” is not common to the nuclear art. The definition used by the Examiner herein is based on ¶¶ 33-34 of the Specification. The claimed “fluidic diode” is interpreted herein as:  	a device that allows bi-directional fluid flow with an increased flow resistance in one direction and a lower flow resistance in a second direction and is not a check valve and has no moving parts. If Applicant disagrees with this interpretation of ¶¶ 33-34, Examiner requests clarification in Applicant’s next Response. 


Claims 1, 2, 3, 4, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi (US 2002/0075983) in view of GB1423069A1 (“GB069”).
Regarding claim 1, Nishiguchi teaches (Fig. 18) a nuclear reactor capable of being cooled by sodium (“a liquid metal cooled nuclear power plant,” ¶ 142; “said coolant is a liquid metal made of one of sodium,” claim 14), comprising:  	a reactor vessel (1E);  	a reactor core (the unlabeled elongated tubes at the bottom of the reactor vessel)within the reactor vessel;  	a primary heat exchanger (14/16) within the reactor vessel;  	an intermediate coolant loop (generally 31 [Wingdings font/0xE0] 34 [Wingdings font/0xE0] 33 [Wingdings font/0xE0] 30) configured to circulate intermediate coolant through the primary heat exchanger, the intermediate coolant loop having a hot leg (31) and a cold leg (30) through which intermediate ;  	a pump (see 2 unlabeled pumps in parallel after 42 and before label 33) in fluid communication with the intermediate coolant loop and configured to circulate intermediate coolant through the intermediate coolant loop;  	an air heat exchanger (36) disposed along a bypass flowpath (31 [Wingdings font/0xE0] 37 [Wingdings font/0xE0] 35 [Wingdings font/0xE0] 38 [Wingdings font/0xE0] 36 [Wingdings font/0xE0] 38 [Wingdings font/0xE0] 35 [Wingdings font/0xE0] 39 [Wingdings font/0xE0] 30) between the hot leg (31) and the cold leg (30) of the intermediate coolant loop. 
Nishiguchi does not explicitly teach the claimed fluidic diode. 
GB069 does. GB069 is in the same art area of sodium-cooled fast reactors (abstract) and teaches (Fig. 2) 	a fluidic diode (“pipe 31…may include a flow diode,” abstract) disposed along a bypass flowpath (31) between to asymmetrically restrict fluid flow along the bypass flowpath. A purpose for this teaching is, as described by GB069 (abstract), that this bypass flowpath “prevents siphon effects” and its fluidic diode can “restrict coolant by-pass flow during normal reactor operation.” Additionally, in the event of a loss-of-coolant accident, this arrangement protects the reactor as described on page 3, lines 69–95.
The combination of the bypass path and fluidic diode of GB069 with the hot and cold legs of Nishiguchi would have produced a nuclear reactor having hot and cold coolants legs connected by a bypass flowpath having a fluidic diode therein, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Nishiguchi, a person of ordinary skill would have predicted that Nishiguchi's hot and cold legs would have produced Applicant's claimed invention of a flow-restricted bypass line connecting the hot and cold legs of a nuclear reactor coolant loop. The skilled person’s motivation for the combination would have been the expectation of, as described by GB069 (abstract), that this bypass flowpath “prevents siphon effects” and its fluidic diode can “restrict coolant by-pass flow during normal reactor operation.” Additionally, in the event of a loss-of-coolant accident, this arrangement protects the reactor as described on page 3, lines 69–95. Accordingly, claim 1 is rejected as obvious over Nishiguchi in view of GB069. 

Regarding claim 2, Nishiguchi in view of GB069 teaches all the elements of the parent claim, and GB069 further teaches wherein the fluidic diode is disposed outside the reactor vessel (as shown in Fig. 2, the pipe 31 having the fluidic diode is outside of the reactor vessel 1). The skilled artisan would have been motivated to utilize this external location for the fluidic diode to, for example, ease maintenance and repair operations on said diode; as is well-known in the art, repair operations that require penetrating the radioactive environment inside the reactor vessel are much more expensive, time-consuming, and dangerous. 
Regarding claim 3, this claim is interpreted as described in the above Note on intended use. Nishiguchi in view of GB069 teaches all the elements of the parent claim, and GB069 further teaches wherein the fluidic diode (“pipe 31…may include a flow diode,” abstract) provides a flow resistance against the pump circulating the (“restrict coolant by-pass flow during normal reactor operation,” abstract). Because the circulation pumps of Nishiguchi (see 2 unlabeled pumps in parallel after 42 and before label 33) operate during normal operation, and GB069’s fluidic diode also operates during normal operation, then in the above-described combination, GB069’s coolant flow restriction is capable of working against Nishiguchi’s circulation pump. 

Regarding claim 4, this claim is interpreted as described in the above Note on intended use. Nishiguchi in view of GB069 teaches all the elements of the parent claim, and GB069 further teaches wherein the fluidic diode (“pipe 31…may include a flow diode,” abstract) allows relatively unrestricted fluid flow across the bypass flowpath when the pump is not operating: GB069’s fluidic diode, by definition, is capable of providing relatively unrestricted fluid flow across one direction of the bypass flowpath of pipe 31 regardless of whether or not a pump is operating. 

Regarding claim 5, this claim is interpreted as described in the above Note on intended use. Nishiguchi in view of GB069 teaches all the elements of the parent claim, and Nishiguchi further teaches wherein the air heat exchanger (36, Fig. 18) is capable of dumping reactor output heat during a low-power startup operating condition (air condenser 36 operates to remove decay heat, ¶ 148). Examiner notes that the capability of removing reactor output heat during a low-power startup operating condition is defined by Applicant in ¶ 7 of the Specification as functioning “to allow decay heat removal.” 

Regarding claim 6, this claim is interpreted as described in the above Note on intended use. Nishiguchi in view of GB069 teaches all the elements of the parent claim, and Nishiguchi further teaches wherein the air heat exchanger (36, Fig. 18) is capable of dumping reactor output heat during a low-power shutdown operating condition (air condenser 36 operates to remove decay heat, ¶ 148). Examiner notes that the capability of removing reactor output heat during a low-power shutdown operating condition is defined by Applicant in ¶ 7 of the Specification as functioning “to allow decay heat removal.” 

Regarding claim 9, Nishiguchi in view of GB069 teaches all the elements of the parent claim, and Nishiguchi further teaches a bypass flow pump (40, Fig. 18) configured to cause intermediate coolant to flow along the bypass flowpath.

Regarding claim 10, this claim is interpreted as described in the above Note on intended use. Nishiguchi in view of GB069 teaches all the elements of the parent claim, and GB069 further teaches wherein the fluidic diode (“pipe 31…may include a flow diode,” abstract) provides more flow restriction (“restrict coolant by-pass flow,” abstract) to fluid flowing in a first direction as compared with fluid flowing in a second direction (this is how fluidic diodes work). 
GB069 does not explicitly state that the amount of flow restriction is precisely “greater than five times.” It would have been obvious to one having ordinary skill in the art at the time the invention was made to have had GB069’s amount of restriction be . 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Nishiguchi and GB069 in further view of DeVolpi (US 2014/0226775).
Regarding claim 8, Nishiguchi in view of GB069 teaches all the elements of the parent claim. This combination does not explicitly state wherein the intermediate coolant is salt.
DeVolpi does teach this. DeVolpi is also in the art area of coolant systems for nuclear reactors and teaches wherein the coolant used is salt (“the primary coolant comprises a molten salt,” claim 2). The skilled artisan would have been motivated to utilize a molten salt such as FLiBe for the coolant for its known benefits such as listed in ¶ 97, e.g., “good specific heat, heat capacity, thermal conductivity, and kinematic viscosity properties.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see the attached 7-page foreign reference.